       Case 3:19-cv-00457-GTS-ML Document 42 Filed 11/20/20 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

KENNARD WELLINGTON,

                              Plaintiff,
                                                             3:19-CV-0457
v.                                                           3:19-CV-0615
                                                             (GTS/ML)
SCOTT FOLAND, Patrolman; NICHOLAS
CRANDALL, Sergeant; BRIAN SHAVER,
Patrolman; AARON SMITH, Patrolman;
SERGEANT WILLIAMS; DANIEL GAVIN,
Patrolman; JOSHUA BILEK; DOUGLAS EDDY,
Patrolman; JAY PEETS, Patrolman; and
MICHAEL HELPER, Patrolman,

                        Defendants.
___________________________________________

APPEARANCES:                                                 OF COUNSEL:

KENNARD WELLINGTON
  Plaintiff, Pro Se
3104 Buckingham Road
Endwell, NY 13760

MORRIS DUFFY ALONSO & FALEY                                  FRANK HUMPHREY FOSTER, ESQ.
  Counsel for Defendants                                     LILY A. OCKERT, ESQ.
2 Rector Street, 22nd Floor
New York, NY 10006

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in these consolidated pro se civil rights actions filed by

Kennard Wellington (“Plaintiff”) against the above-listed ten law enforcement defendants

(“Defendants”), is Defendants’ motion to dismiss Plaintiff’s Complaints pursuant to Fed. R. Civ.

P. 37. (Dkt. No. 41.) For the reasons set forth below, Defendants’ motion is granted.

                                                 1
       Case 3:19-cv-00457-GTS-ML Document 42 Filed 11/20/20 Page 2 of 8




I.     RELEVANT BACKGROUND

       A.      Plaintiff's Complaint

       Generally, in his Complaints, Plaintiff asserts a number of civil rights-related claims,

including those for wrongful arrest, violation of the First, Fourth, Fifth, Sixth, Eighth, and

Fourteenth Amendments of the United States Constitution, and conspiracy to violate his

constitutional rights. (See, e.g., Dkt. No. 1, Attach. 1 [Pl.’s Compl.].) These claims arise from

alleged conduct by Defendants at two traffic stops and subsequent arrests that occurred on

October 25, 2018, and November 11, 2018. (Dkt. No. 12, at 2-4 [Report-Recommendation filed

July 24, 2019].)

       On July 24, 2019, U.S. Magistrate Judge Miroslav Lovric issued a report-recommendation

in which he recommended that, among other findings, Plaintiff’s claims against various

defendants and his First, Fourth, Ninth, and Twelfth Claims be dismissed with leave to file a

proposed amended complaint, and that his claims against another defendant and his Sixth,

Seventh, Eighth, Tenth, and Eleventh Claims be dismissed without leave to amend. (Dkt. No. 12,

at 23-25 [Report-Recommendation filed July 24, 2019].) Magistrate Judge Lovric also

recommended that Action No. 3:19-CV-0457 be consolidated with Action No. 3:19-CV-0615.

(Id. at 23, 25.) On December 3, 2019, the undersigned adopted the report-recommendation in its

entirety. (Dkt. No. 18, at 7-8 [Decision and Order filed Dec. 3, 2019].)

       As a result of these decisions (and based on Plaintiff’s failure to file a proposed amended

complaint), the only claims remaining are Plaintiff’s Second Claim (for use of excessive force in

violation of the Fourth Amendment and 42 U.S.C. § 1983), Third Claim (for failure to intervene

during the use of excessive force in violation of the Fourth Amendment and 42 U.S.C. § 1983),


                                                  2
       Case 3:19-cv-00457-GTS-ML Document 42 Filed 11/20/20 Page 3 of 8




and Fifth Claim (for illegal search and seizure in violation of the Fourth Amendment and 42

U.S.C. § 1983) against the remaining Defendants.

       B.      Parties’ Briefing on Defendants’ Motion to Dismiss

               1.      Defendants’ Memorandum of Law

       Generally, in their motion to dismiss, Defendants argue that Plaintiff’s Complaints should

be dismissed because of Plaintiff’s deliberate and willful noncompliance with the Court’s Orders

and his discovery obligations. (Dkt. No. 41, Attach. 14, at 10-12 [Defs.’ Mem. of Law].) More

specifically, Defendants argue as follows: (a) Plaintiff has engaged in willful bad faith conduct by

repeatedly disregarding the Court’s Orders and has been adamant that he will not comply with

either those Orders or his discovery obligations, even going so far as to telling Defendants’

counsel that they are not allowed to contact him further; (b) lesser sanctions would not be

sufficient based on Plaintiff’s demonstrated unwillingness to comply with his obligations despite

previous admonishments by this Court, the fact that he would not have the resources to pay any

monetary sanction, and the fact that precluding him from submitting any evidence to prove his

claims would, under the circumstances, essentially amount to a finding that Plaintiff’s Complaint

must be dismissed (given that he has not yet provided any evidence that would establish all of the

elements of any of his claims); (c) the duration of Plaintiff’s noncompliance (at the time of the

filing of Defendants’ motion) is four months as to discovery obligations and two months as to

compliance with the Court’s Orders; and (d) Plaintiff has been warned repeatedly that the

consequences of his continued failure to comply with Orders and discovery obligations could

include dismissal of his claims. (Id.)

               2.      Plaintiff’s Failure to Respond

                                                 3
       Case 3:19-cv-00457-GTS-ML Document 42 Filed 11/20/20 Page 4 of 8




       According to the Court’s briefing schedule, Plaintiff was provided until September 15,

2020, to file a response in opposition to Defendants’ motion. (Text Notice filed Aug. 14, 2020.)

As of the date of this Decision and Order, Plaintiff has not filed any response, and the time to do

has passed. (See generally Docket Sheet.)

II.    GOVERNING LEGAL STANDARDS

       Rule 37(b)(2)(A) of the Federal Rules of Civil Procedure states that, where a party “fails

to obey an order to provide or permit discovery,” the Court is permitted to issue “further just

orders,” including

               (i) directing that the matters embraced in the order or other
               designated facts be taken as established for purposes of the action,
               as the prevailing party claims;

               (ii) prohibiting the disobedient party from supporting or opposing
               designated claims or defenses, or from introducing designated
               matters in evidence;

               (iii) striking pleadings in whole or in part;

               (iv) staying further proceedings until the order is obeyed;

               (v) dismissing the action or proceeding in whole or in part;

               (vi) rendering a default judgment against the disobedient party; or

               (vii) treating as contempt of court the failure to obey any order
               except an order to submit to a physical or mental examination.

Fed. R. Civ. P. 37(b)(2)(A).

       Courts must consider the following relevant factors when determining whether dismissal

is appropriate under Fed. R. Civ. P. 37(b): (a) the willfulness of the non-compliant party and the

reason for the non-compliance; (b) the efficacy of lesser sanctions; (c) the duration of the period

of non-compliance; and (d) whether the non-compliant party has been warned of the

                                                   4
       Case 3:19-cv-00457-GTS-ML Document 42 Filed 11/20/20 Page 5 of 8




consequences of non-compliance. Agiwal v. Mis Island Mortg. Corp., 555 F.3d 298, 302 (2d Cir.

2009). Notably, in order to impose the extreme sanction of dismissal, the court must find

willfulness, bad faith, or fault on the part of the individual from who discovery is sought. Bobal

v. Rensselaer Polytechnic Inst., 916 F.2d 759, 764 (2d Cir. 1990).

III.   ANALYSIS

       After carefully considering whether Plaintiff’s Complaints should be dismissed based on

his failure to comply with multiple Orders of this Court and with his discovery obligations, the

Court answers this question in the affirmative for the reasons stated in Defendants’ memorandum

of law. (Dkt. No. 41, Attach. 14 [Defs.’ Mem. of Law].) To those reasons, the Court adds the

following analysis.

       First, the Court finds that the available evidence establishes that Plaintiff’s noncompliance

is both willful and in bad faith. At the telephone conference held on May 19, 2020, “Plaintiff

informed the Court that he does not intend to supplement his discovery response,” despite the fact

that the response he had provided was not responsive to Defendants’ demands. (Minute Entry

filed May 19, 2020].) The Court ordered Plaintiff “to respond and produce all materials in his

possession or control that are responsive to Defendants’ demands” by June 9, 2020. (Id.; Dkt. No.

34.) At the telephone conference held on June 11, 2020, it was noted that Plaintiff “continues to

refuse to engage in discovery and has not complied with this Court[’]s Text Order 34,” and the

Court issued another Order requiring Plaintiff to comply with the previous Order by June 25,

2020. (Minute Entry filed June 11, 2020; Dkt. No. 36.) At the telephone conference held on June

29, 2020, the Court noted that Plaintiff continued to refuse to engage in discovery and had failed

to comply with the Court’s two previous Orders. (Minute Entry filed June 29, 2020].) The Court

                                                 5
       Case 3:19-cv-00457-GTS-ML Document 42 Filed 11/20/20 Page 6 of 8




issued a final Order requiring Plaintiff to comply with the two previous Orders and to produce all

materials in his possession or control that were responsive to Defendants’ demands. (Dkt. No.

38.) Defendants’ status report letter filed July 14, 2020, indicates that Plaintiff still had not

provided Defendants with any additional discovery response. (Dkt. No. 39.) Additionally, a copy

of an email exchange between Plaintiff and Defendants’ counsel attached to Defendants’ motion

indicates that Plaintiff had sent Defendants’ counsel a “cease-and-desist” letter that purported to

make Defendants’ counsel subject to a monetary fine should they contact Plaintiff again, which

Plaintiff asserted counsel had now violated by emailing Plaintiff a copy of the July 2020 status

report letter that was filed with the Court. (Dkt. No. 41, Attach. 13, at 1.)

       Overall, the evidence and the history of this case establishes that Plaintiff was well-aware

of his obligation to provide responsive material to Defendants’ discovery requests through his

participation in multiple telephone conferences and receipt of multiple Orders from this Court,

and yet he purposefully chose to ignore his obligations. The Court therefore finds that Plaintiff’s

failure to comply was willful and represents bad faith.

       Second, the Court agrees with Defendants that lesser sanctions would not cause Plaintiff

to remedy his conduct. The level of intractable willfulness in Plaintiff’s noncompliance thus far

(despite being informed that it could result in the dismissal of his Complaints) indicates that

Plaintiff would not be compelled to comply with the Court’s Orders or his obligations if faced

with any of the lesser sanctions allowed by Fed. R. Civ. P. 37(b).




                                                   6
          Case 3:19-cv-00457-GTS-ML Document 42 Filed 11/20/20 Page 7 of 8




          Third, the Court finds that the duration of the noncompliance is sufficient to merit

dismissal when combined with the nature of the noncompliance as already discussed above.

Notably, although three or four months is not an excessively long time by itself, in the span of

those months, the Court held three telephone conferences and issued three separate Orders

related to Plaintiff’s noncompliance. Plaintiff failed to comply with any of those Orders by

failing to provide the specified information to Defendants by the dates dictated in each Order.

The Court finds that the blatant and willful refusal to comply with these multiple Orders over the

course of three or so months weighs heavily in favor of the sanction of dismissal. Cf. Georgiadis

v. First Boston Corp., 167 F.R.D. 24, 25 (S.D.N.Y. 1996) (finding four months to be sufficient

delay for dismissal under Fed. R. Civ. P. 41).

          Lastly, Plaintiff has been warned multiple times that his continued failure to comply with

the Court’s Orders and his discovery obligations could result in dismissal of his Complaint.

(Minute Entry filed May 19, 2020 [cautioning Plaintiff that failure to comply with the Court’s

orders could result in sanctions being imposed, including dismissal of the action]; Minute Entry

filed June 11, 2020 [same]; Minute Entry filed June 29, 2020 [same].) Thus, the Court is assured

that Plaintiff has been provided with adequate warning of the consequences of his choice to

continue to ignore the Court’s Orders and his obligations.

          ACCORDINGLY, it is

          ORDERED that Defendants’ motion to dismiss (Dkt. No. 41) is GRANTED; and it is

further

          ORDERED that Plaintiff’s Complaints in Action Nos. 3:19-CV-0457 and 3:19-CV-0615

are DISMISSED with prejudice.




                                                   7
      Case 3:19-cv-00457-GTS-ML Document 42 Filed 11/20/20 Page 8 of 8




Dated: November 20, 2020
       Syracuse, NY




                                     8
